DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/24/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Claim Status
Claims 1-19 stand rejected. Claim 20 is withdrawn. Claims 2, 7-8, 12-13, and 17-18 are cancelled. Claims 21-27 are newly added. Claims 1, 3-6, 9-11, 14-16, and 19-27 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 6/24/2022, with respect to the rejection(s) of amended claim(s) 1, 3-6, 9-11, 14-16, and 19-27 under 103(a) on Pg14 regarding the bottom of each draining compartment having a drain  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. Applicant argues on Pg15 that it would in no way teach or motivate a person of ordinary skill in the art (POSITA) to instead install such valve on McCasland’s oil drain port or water drain port. The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Driggers Pr. 57 indicates that there may be an interface that forms due to a small amount of interaction between the two fluids, causing undesired waste to form. Having the valve 65 open to allow contaminants, as well as the fluid medium it is located in, to flow out of the system will allow the system to remove the undesired waste. Additionally, McCasland indicates that a water and oil fluid being separated may contain heavier solid particulates to collect as sludge within the vessel.
Therefore, McCasland, which contains two fluids that are not soluble, may also form an interface with a small reaction between the two fluids where waste may form; as well as contain heavier solid particulates to collect as sludge within the vessel. Thus, the use of Driggers’ valves and secondary outlets for one or both of the fluids, may help protect the system from a clogged outlet and/or backflow.

Applicant further argues on Pg16-17 that the modification of McCasland and Driggers with Darnell would render McCasland completely unsatisfactory for it’s intended purpose. The Examiner respectfully disagrees. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, Darnell is relied upon for providing a plurality of draining compartments with the bottom of each compartment residing in elevated relation and having a drain therein, each being sized and configured to receive and hold a respective waste oil container therein in an inverted state dumping contents of said oil container through said drain into the interior space of the singular handling tank and downwardly toward the bottom floor thereof. Thus, the proposed modification does not alter the feed of McCasland to be unsubmerged.

Applicant’s arguments, see Arguments/Remarks Pg9-13, filed 6/24/2022, with respect to drawing/specification/claim objections, 112(a) and 112(b) rejections have been fully considered and are persuasive.  The drawing/specification/claim objections, 112(a) and 112(b)rejections has been withdrawn. 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234) in view of Driggers (US2009/0065449), and further in view Darnell (US2019/0071858).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1, 3, 4, 21, 25-27; McCasland discloses a waste oil handling apparatus comprising:
a singular tank comprising an interior space delimited above a bottom floor of said singular tank between a plurality of perimeter walls upstanding from said bottom floor around a perimeter thereof (McCasland Fig. 1-2, 5; C3L39; vessel 2 contains a bottom plate 6 and body 4, which forms an interior); and
a draining compartments supported on said singular handling tank in elevated relation above the bottom floor of the singular tank, each draining compartment having a drain therein (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2. C3L14-23; water reservoir 14 and oil level 20 are both located in the interior of vessel 2, and further have a height in relation to the bottom floor (i.e. the bottom of where vessel 2 resides)) and 
a plurality of drain ports on the singular handling tank that fluidly communicate with the interior space thereof, at different respective elevations above the floor of said singular handling tank and below the bottom of each draining compartment, for respective draining of accumulated tank contents of varying density that have gravitationally separated into distinct layers at said different respective  elevations (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2. Oil drain 18 is at an elevated height compared to the water drain pipe 28.), said plurality of drain ports including at least a primary drain port for draining of an upper waste oil layer from the singular holding tank (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2.), and a secondary drain port for draining an underlying layer from the singular holding tank (McCasland Fig. 1-2, 5; McCasland Fig 1-2, 5; C3L30-45; Water drain pipe 28 allows water to be drained or pumped from the vessel 2.), of which said primary drain port fluidly communicates with the interior space of the singular handling tank at a greater elevation above the bottom floor thereof than said secondary drain port (McCasland Fig 1-2, 5; C3L30-45; The oil drain 18 is at an elevated height compared to the water drain pipe 28.).
McCasland does not disclose having a plurality of draining compartments with a bottom of each draining compartment residing in elevated relation, the bottom of each draining compartment having a drain therein, and each draining compartment being sized and configured to receive and hold a respective waste oil container therein in an inverted state dumping contents of said oil container through said drain into the interior space of the singular handling tank and downwardly toward the bottom floor thereof; the secondary drain port draining an underlying of antifreeze, a drain compartment, and valving installed in operable relation to said plurality of drain ports, and selectively switchable between the following operational states: an oil pumping state allowing pumped flow through said primary drain port, while preventing flow through the secondary drain port, thereby enabling drainage of said upper waste oil layer independently of the underlying antifreeze layer; and an antifreeze pumping state allowing pumped flow through said secondary drain port, while preventing flow through said primary drain port, thereby enabling pumped drainage of said underlying antifreeze layer independently of the upper waste oil layer.
McCasland does however, indicate that the fluids being separated contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41). Furthermore, there is a pump that is connected to both the primary and secondary drain ports for forced evacuation of the waste oil and antifreeze layers independently of one another via separate pumping operations performed with the valving in the waste oil removal and antifreeze removal states, respectively (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2.).
 Driggers relates to the prior art by disclosing a system that separates immiscible fluids of different specific gravities (Driggers Pr. 2); and further indicates that water may be contaminated with oil, gasoline, and antifreeze (Driggers Pr. 2). The lighter fluid rises to the top of the receiving side and the other side typically contains the heavier fluid (Driggers Pr . 2). There further exists an outlet 55 and outlet 30, where the heavier fluid flows out of waste outlet 55; and the lighter fluid will flow through the upper outlet (Driggers Pr. 61, 68; Fig. 1-4). There further is a valve 65 on the outlet port 50, which periodically opens for a short time to dispose of contaminants, and a valve 115 on outlet port 105 that allows periodic drainage of the lighter fluid (Driggers Pr. 68; Fir. 3-4). Both valves are operable independently to one another, but enabling drainage of one port versus the other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide McCasland’s waste separating device that can pump out oil and antifreeze, with Driggers’ use of valves and secondary outlets for one or both of the fluids, in order to protect the system from a clogged outlet and/or backflow of the fluid form its primary outlet (Driggers Pr. 9, 66), since McCasland indicates that a water and oil fluid being separated may contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41). The solid particles would be understood to cause a clogging of an outlet line.
The combination of McCasland and Driggers still does not disclose having a plurality of draining compartments with a bottom of each draining compartment residing in elevated relation, the bottom of each draining compartment having a drain therein, and each being sized and configured to receive and hold a respective waste oil container therein in an inverted state dumping contents of said oil container through said drain into the interior space of the singular handling tank and downwardly toward the bottom floor thereof.
Darnell relates to the prior art by disclosing a fluid collection system, and further indicates that in various applications a fluid may flow from an area having an amount of non-aqueous material such as fat, oil, or grease. It is further desirable to collect the non-aqueous material prior to allowing the flow to enter a common waste system (Darnell abstract, Pr. 3-5). Darnell’s containment system 20 further has a work container 24, with one or more basins 26, 28, and 30; where each of the basins may be of various sizes depending upon its application (Darnell Pr. 27; Fig. 1). The bottom of each basin further contains a drain 50, 52, and 54 and is located at the bottom of the basin and is in an elevated relation compared to the containment system 20 below (Darnell Fig. 1; Pr. 27-28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of McCasland and Driggers’ system of collecting oil and fluids, with Darnell’s collection basin that has a plurality of openings of various sizes and large enough to receive and hold an oil container that inputs the oil into the interior space of the basin, with a plurality of draining compartments and each compartment being in elevated above the floor of a singular tank, in order to collect the non-aqueous material prior to allowing the flow to enter a common waste system (Darnell abstract, Pr. 3-5); while providing a controlled flow from an initial discharge location to an initial sewer line to ensure proper operation of downstream systems (Darnell Pr. 8).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The apparatus of claim 1 wherein the plurality of drain ports further comprise a tertiary drain port that communicates with the interior space of the singular holding tank at a lesser elevation that both the primary drain port and the secondary drain port for draining of a bottommost sediment layer that has settled out from the waste oil and antifreeze layers (See combination supra. McCasland Fig. 5; C3L6-9; sludge removal port at the bottom of vessel 2. C4L63-C5L3; heavy contaminants collect as sludge at the bottom of vessel 2 and can be removed. The port at the bottom of the vessel is further at a lesser elevation compared to both drain ports 18 and 28.).
Claim 4: The apparatus of claim 3 wherein the tertiary drain port is of greater size than the primary and secondary drain ports to better accommodate flow of thickened sludge from the sediment layer (McCasland Fig. 5; the heavy contaminant opening at the bottom is larger than the drain ports 18 and 28. C3L30-39; size of oil drain 18 is not critical except that it must have sufficient capacity to drain oil from vessel 2 at the same rate that oil is entering).
Claim 21: The apparatus of claim 1 wherein the primary and secondary ports both reside in a same one of the perimeter walls of the singular holding tank (McCasland Fig. 1/5; ports 18 and 28 are located on wall 4 of vessel 2).
Claim 25: The apparatus of claim 1 wherein each drain port penetrates one of the perimeter walls of the singular holding tank at a height thereon that is above the bottom floor of the singular holding tank and below the drains of the draining compartments, and the primary drain port is at a greater height than the secondary drain port (McCasland Fig. 1/5; C3L6-9, C4L63-C5L3; both drain ports 18 and 28 are above the bottom of the vessel, and port 18 is at a higher elevation than port 28.).
Claim 26: The apparatus of claim 25 wherein the primary and secondary ports both reside in a same one of the perimeter walls of the singular holding tank (McCasland Fig. 1/5; ports 18 and 28 are located on wall 4 of vessel 2).
Claim 27: The apparatus of claim 1 wherein the draining compartments comprise compartment floors situated in elevated relation above the bottom floor of the singular holding tank (Darnell abstract, Pr. 3-5, 27-28; Fig. 1; container 24 is elevated above the ground from legs 42. Alternatively, the container 24 has walls 30 that are elevated above the bottom of the basins 26, 28, and 30.), and the drains of the draining compartments comprise holes in said compartment floors (Darnell Fig. 1; Pr. 28; plurality of drains 49a/b/c).

Claims 5-6, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Pemberton (NPL - Pump efficiency drives cost savings).
Applicant’s claims are directed towards an apparatus.
Regarding claims 5-6, 22-24; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra) comprising a pump operably connected to both of the primary and secondary drain ports for forced evacuation of the waste oil and antifreeze layers independently of one another via separate pumping operations performed with the valving in the waste oil pumping and antifreeze pumping states, respectively (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2.).
The combination does not disclose utilizing a shared pump.
Pemberton relates to the prior art by disclosing the usage of pumps within a system and their cost; and further indicates that the drive to save energy in pump systems is about a bottom-line cost issue (Pemberton Pg1Pr1). Furthermore, to get started on the road toward energy efficiency, one should consider the energy usage, process control, and equipment reliability and how they are interrelated, as the amount of excess energy used in a pump system will seriously impact plant productivity as well as long-term sustainability (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that indicates utilizing pump(s) to withdraw the oil and water phases, with the use of a shared pumping system of Pemberton, since Pemberton indicates that running too many processing components may drive up costs, and that one should consider the energy usage, process control, and equipment reliability to produce an energy efficient system (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”, Pg1Pr1).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 6: The apparatus of claim 5 wherein the shared pump is mounted to the tank for carrying therewith as an on-board component during transport of the tank (See combination supra. McCasland; there is a pump that moves the oil and water fluid from vessel 2. The pump would be integrated to the system.).
Claim 22: The apparatus of claim 5 wherein the primary and secondary drain ports both reside in a same one of the perimeter walls of the singular holding tank, and the shared pump is externally mounted to the singular holding tank at said same one of the perimeter walls (See combination supra. McCasland; there is a pump that moves the oil and water fluid from vessel 2. The pump would be integrated to the system.), with an inlet of the pump connected to the primary and secondary drain ports via a shared conduit, through which flow is controlled via the valving in order to switch between pumped evacuation of the upper waste oil layer when the valving is in the oil removal state, and separately pumped evacuation of the underlying antifreeze layer when the valving is in the antifreeze removal state (See combination supra claim 1 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide McCasland’s waste separating device, with Driggers’ use of valves and secondary outlets for one or both of the fluids, in order to protect the system from a clogged outlet and/or backflow of the fluid form its primary outlet (Driggers Pr. 9, 66), since McCasland indicates that a water and oil fluid being separated may contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41). The solid particles would be understood to cause a clogging of an outlet line. And claim 5 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that indicates utilizing pump(s) to withdraw the oil and water phases, with the use of a shared pumping system of Pemberton, since Pemberton indicates that running too many processing components may drive up costs, and that one should consider the energy usage, process control, and equipment reliability to produce an energy efficient system (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”, Pg1Pr1).).
Claim 23: The apparatus of claim 5 comprising a shared conduit that is fluidly connected between an inlet of the pump and each of the primary and secondary drain ports, and through which flow is controlled via said valving in order to switch between pumped evacuation of the upper waste oil layer when the valving is in the oil removal state, and separately pumped evacuation of the underlying antifreeze layer when the valving is in the antifreeze removal state (See combination supra claim 1 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide McCasland’s waste separating device, with Driggers’ use of valves and secondary outlets for one or both of the fluids, in order to protect the system from a clogged outlet and/or backflow of the fluid form its primary outlet (Driggers Pr. 9, 66), since McCasland indicates that a water and oil fluid being separated may contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41). The solid particles would be understood to cause a clogging of an outlet line. And claim 5 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that indicates utilizing pump(s) to withdraw the oil and water phases, with the use of a shared pumping system of Pemberton, since Pemberton indicates that running too many processing components may drive up costs, and that one should consider the energy usage, process control, and equipment reliability to produce an energy efficient system (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”, Pg1Pr1).).
Claim 24: The apparatus of claim 5 wherein the plurality of drain ports further comprise a tertiary drain port at a lesser elevation that both the primary drain port and the secondary drain port for draining of a bottommost sediment layer that has settled out from the waste oil and antifreeze layers (See combination supra. McCasland Fig. 5; C3L6-9; sludge removal port at the bottom of vessel 2. C4L63-C5L3; heavy contaminants collect as sludge at the bottom of vessel 2 and can be removed. The port at the bottom of the vessel is further at a lesser elevation compared to both drain ports 18 and 28.), and said tertiary drain port lacks connection to the shared pump, and is instead connected or selectively connectable to a separate sludge pump (McCasland Fig. 5; sludge removal port at the bottom of the vessel is not connected to a pump).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 26 above, and further in view of Star (NPL – 5 Key Elements When Specifying Your Sight Glass).
Applicant’s claims are directed towards an apparatus.
Regarding claim 9; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 26 (See combination supra).
The combination does not disclose a sight glass built into said same one of the perimeter walls of the singular holding tank as a primary and secondary drain ports and through which the distinct layers of the accumulated tank contents are visibly identifiable form one another, and a height of said sight glass spans from below the secondary drain port to above the primary drain port.
However, McCasland does indicate that there is a desired liquid level that needs to be reached in order to allow the appropriate fluid to separate and exit out to their respective ports (McCasland Fig. 1/5; C3L13-25; desired water level 12 in vessel 2; while the oil drain 18 is attached to the body above the water level 12 at a desired oil level 20).
Star relates to the prior art by disclosing a tank that may utilize a sight glass. The sight glasses allow you to safely observe processes inside your tanks, vessels, pipes, and reactors. It is a window that allows operators to inspect the process media, observe reactions, observe the functioning of mixing equipment, verify the presence or absence of media, see liquid level, etc (See Star Pg1Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of McCasland, Driggers, and Darnell’s processing apparatus that contains a tank and require periodic checks or visual observation of the discharge line; with Star’s utilization of a sight glass that spans from below the secondary drain port to above the primary drain port, in order to allow the operator to inspect the process media, observe reactions, observe the functioning of mixing equipment, verify the presence or absence of media, and see liquid level at an appropriate height (i.e. the sight glass should span a distance that is appropriate for the operation intended) (See Star Pg1Pr2).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Preus et al. (US3862040; hereinafter “Preus”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 10-11; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra). The combination does not disclose wherein at least one of the primary and secondary drain ports comprises an adjustable fitting coupled thereto, said adjustable fitting being movable into different positions to adjust an elevation at which fluid is drawn from the interior space of the tank through said at least one of the primary and secondary drain ports. 
Preus relates to the prior art by disclosing a separator for liquids of different densities (Preus abstract, C1L59), and further discloses at least one of the primary and secondary drain ports comprises an adjustable fitting coupled thereto, said adjustable fitting being movable into different positions to adjust an elevation at which fluid is drawn from the interior space of the tank through said at least one of the primary and secondary drain ports (See Preus Fig. 1; C2L28-36; vertical disposition of the horizontal segment of the elbow 28 determine the liquid level 22. The conduits of decanting line 50, discharge line 52, and discharge conduit 142 are also at different heights and require a conduit, i.e. must have a conduit fitted into the ports). Preus further discloses that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separator system with Preus’ configuration of a separator for liquids of different densities, since the combination utilizes a gravity- based separator (See McCasland C1L43-46), while Preus suggests that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The apparatus of claim 10 wherein the adjustable fitting comprises an angled fitting having one end coupled to the drain port in a manner rotatable relative thereto, and an opposite end whose elevation is adjustable by rotation of the angled fitting relative to the drain port (See Preus Fig. 1-3; the elbow 28 is angled, and the vertical height of the liquid level 22 is determined based on the height of the outlet 28. The conduits of decanting line 50, discharge line 52, and discharge conduit 142 are also at different heights and require a conduit, i.e. must have a conduit fitted into the ports.).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Preus et al. (US3862040; hereinafter “Preus”), and further in view of Triumvirate (NPL – A Guide to Above Ground Petroleum Tank Cleaning) and Childres (NPL 100-Foot Tank Cleaning).
Applicant’s claims are directed towards an apparatus.
Regarding claims 14 and 16; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra).
The combination does not disclose wherein the singular holding tank further comprises a first container trough running along a first one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank; a second container trough running along a second one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank; and  a climb-in cleanout access sized to admit one or more personnel to the interior space of the handling tank for cleanout purposes; wherein the plurality of draining compartments comprise a first set of draining compartments situated in the first trough and a second set of draining compartments situated in the second trough, and the cleanout access resides between said first and second troughs.
The combination does however, indicate utilizing a gravity-based separator (See McCasland C1L43-46).
Preus relates to the prior art by disclosing a separator for liquids of different densities (Preus abstract, C1L59), and further discloses a first container trough running along a first one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank (See Preus Fig. 1; skimmer tank 12 is above the bottom floor of the skimmer tank); a second container trough running along a second one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank (See Preus Fig. 1; concentrating tank 16 contains walls and a bottom of tank 16); wherein the plurality of draining compartments comprise a first set of draining compartments situated in the first trough and a second set of draining compartments situated in the second trough (See Preus Fig. 1; discharge pipe 28 and/or skimmer weir 30 that hydrocarbon layer flows through is located in the skimmer tank 12. Discharge line 52 is further located in the concentrating tank 16). Preus further discloses that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separator system with Preus’ configuration of a separator for liquids of different densities, since the combination utilizes a gravity- based separator (See McCasland C1L43-46), while Preus suggests that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38). 
The modified combination of McCasland, Driggers, Darnell, and Preus further does not disclose a climb-in cleanout access sufficiently sized to admit one or more personnel to the interior space of the handling tank for cleanout purposes, and the cleanout access resides between said first and second troughs.
Triumvirate relates to the prior art by disclosing a tank containing petroleum (i.e. hydrocarbon) and further indicates that the petroleum tanks require routine maintenance to ensure the integrity of the product is maintained (See Triumvirate Pg1Pr1). Crew will enter the tank and work the recoverable product with the squeegees to the vacuum truck hose placed in the center of the tank (See Triumvirate Pr4).
Childres relates to the prior art by also being a part of Triumvirate, and discloses the method of tank cleaning in waste oil recycling (See Childres Pg1). Childres further indicates that personnel arrives to the tanks and can enter the tank to break up, sweep, and shovel the material to a vacuum hose connected to a truck. The vacuum may further collect any asphalt chunks and scale (i.e. the hose must be wide enough to accommodate solid particulates) (See Childres Pg2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s waste oil tanks with Triumvirate and Childres’ cleaning method of allowing personnel to enter and clean the oil tanks, with the cleanout access resides between said first and second troughs (See combination supra, the hydrocarbon flows through both tanks, while Triumvirate and Childres provides an opening for access for a personnel to enter the tanks to clean), since they indicate that the petroleum tanks require routine maintenance to ensure the integrity of the product is maintained (See Triumvirate Pg1Pr1).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 14: The apparatus of claim 16 comprising an additional draining station that is larger than any of the draining compartments, said additional draining station sharing a common opening with the cleanout access by which personnel can enter the interior space of the tank, and through which an additional waste oil container of greater size than can be drained at the draining compartments, can be lowered into said additional draining station (See Childres Pg2; shovel the material to a vacuum hose connected to a truck. See Triumvirate Figure; vacuum truck hose placed in the center of the tank that is lowered down with the personnel through the same opening. The opening being large enough for a personnel to fit through would allow a waste oil container to fit in the interior of the petroleum vessel.).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), Darnell (US2019/0071858), Preus et al. (US3862040; hereinafter “Preus”), Triumvirate (NPL – A Guide to Above Ground Petroleum Tank Cleaning) and Childres (NPL 100-Foot Tank Cleaning), as applied to claim 14 above, and further in view of PEI (NPL – Floating Roof Tank).
Applicant’s claims are directed towards an apparatus.
Regarding claim 15; the combination of McCasland, Driggers, Darnell, Preus, Triumvirate, and Childres discloses the apparatus of claim 14 (See combination supra). The combination does not disclose wherein the additional draining station comprises an elevated floor mounted beneath a partial area of the common opening for receipt of the additional waste oil container atop said elevated floor.
PEI relates to the prior art by disclosing a tank, and further indicates a tank that utilizes a floating roof, that is above the ground, but changes the position relative to the level of the liquid in the tank. The floating roof further helps reduce the emission of vapor from the tank (See PEI Pg1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s tanks that contains a hydrocarbon (which is known to be volatile and easily vaporize into the atmosphere), with PEI’s floating roof (e.g. is within the tank, elevated above the bottom of the tank); in order to reduce the emissions of hydrocarbon vapor from the tank (See PEI Pg1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Preus et al. (US3862040; hereinafter “Preus”) and further in view of Sanders (NPL – Treat Tanks with Care). 
Applicant’s claims are directed towards an apparatus.
Regarding claim 19; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra). McCasland further discloses a plurality of drain compartments within the tank (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2. Oil drain 18 is at an elevated height compared to the water drain pipe 28.).
 The combination does not disclose wherein the singular holding tank further comprises: a first container trough running along a first one of the perimeter walls in elevated relation over the bottom floor of the handling tank; a second container trough running along a second one of the perimeter walls in elevated relation over the bottom floor of the handling tank; and a respective lid for each container trough, wherein each lid is hinged to the respective trough for pivoting between a closed position closing off the trough at a topside thereof and a lifted open position revealing the topside of the trough for access to the draining compartments; wherein the plurality of draining compartments comprise a first set of draining compartments situated in the first trough and a second set of draining compartments situated in the second trough.
Preus relates to the prior art by disclosing a separator for liquids of different densities (Preus abstract, C1L59), and further discloses a first container trough running along a first one of the perimeter walls in elevated relation over the bottom floor of the handling tank (See Preus Fig. 1; skimmer tank 12 is above the bottom floor of the skimmer tank); a second container trough running along a second one of the perimeter walls in elevated relation over the bottom floor of the handling tank (See Preus Fig. 1; concentrating tank 16 contains walls and a bottom of tank 16); wherein the plurality of draining compartments comprise a first set of draining compartments situated in the first trough (See Preus Fig. 1; skimmer tank 12 is above the bottom floor of the skimmer tank and further contains an outlet 28) and a second set of draining compartments situated in the second trough (See Preus Fig. 1; concentrating tank 16 contains walls and a bottom of tank 16 and contains discharge line 52 or decanting line 50). Preus further discloses that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separator system with Preus’ configuration of a separator for liquids of different densities, since the combination utilizes a gravity- based separator (See McCasland C1L43-46), while Preus suggests that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38). 
Preus does not disclose a respective lid for each container trough, wherein each lid is hinged to the respective trough for pivoting between a closed position closing off the trough at a topside thereof and a lifted open position revealing the topside of the trough for access to the draining compartments.
Sanders relates to the prior art by disclosing storage tanks (See Sanders Pg1Pr1), and further indicates that storage tanks play a vital role at chemical plants, oil refineries and other facilities, and represent major investments. Sanders indicates that impeding exiting vent flow, and not allowing in-breathing as a tank is being pumped out may cause issues with the tank. Thus, a simple hinged vent lid has been utilized and served well for decades (See Sanders Pg5Pr5, Pg2Pr2-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s apparatus that contains a hydrocarbon tank, with Sander’s utilization of a hinged vent lid that can cover the hydrocarbon tank; since Sanders indicates that utilizing a simple hinged vent lid has been utilized and served well for decades (See Sanders Pg5Pr5, Pg2Pr2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeppieri (US6260589) – liquid collection that is slanted and has a collection chamber.
Eijt (US2007/0256964) – separator device with multiple outlets
Sowerby (US2012/0152864) – separator device of immiscible liquids
McCasland (US6416675) – separating material with different specific gravities
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779